Citation Nr: 0408432	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease and 
hypertension.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran retired in July 1972, after more than 20 years of 
active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claims.

The Board also notes that the veteran's Notice of 
Disagreement disputed the determination that the December 
2000 decision which increased the evaluation of his service-
connected asbestosis from zero to 30 percent was clearly and 
unmistakably erroneous.  Further, this issue was included in 
the September 2002 Statement of the Case (SOC).  However, the 
veteran's Substantive Appeal did not address this issue, and 
he indicated that he was only appealing the heart disease, 
hypertension, and TDIU claims.  Thus, the Board does not have 
jurisdiction to address the asbestosis claim.  38 C.F.R. 
§§ 20.200, 20.202, 20.302.

For the reasons stated below, the Board finds that additional 
development is required in the instant case.  Accordingly, 
this appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

The Board notes that the veteran's accredited representative 
asserted in an August 2003 statement that the RO failed to 
provide adequate notice to the veteran pursuant to the VCAA, 
and that the case should be remanded for a complete 
readjudication of the issues on appeal.  Among other things, 
the representative contended that the RO did not provide the 
proper VCAA notification before the VA decision in this case.  
Further, the representative contended that the veteran was 
not adequately informed of what types of evidence would help 
substantiate this case. 

Here, contrary to the representative's assertions, the RO did 
send the necessary preadjudication notice to the veteran by 
correspondence dated in March and May 2001, which were 
clearly before the April 2002 rating decision.  These letters 
specifically informed the veteran of what information and 
evidence was needed to substantiate service connection 
claims, the elements necessary to substantiate his TDIU 
claim, as well as what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
Further, the RO continued to notify the veteran of the 
elements necessary to substantiate his claims by the April 
2002 rating decision and the September 2002 SOC, the latter 
of which included a summary of the relevant regulatory 
provisions of the VCAA found at 38 C.F.R. § 3.159.  Moreover, 
the Board notes that the representative's August 2003 
statement clearly reflects familiarity with the VCAA.

Regarding the duty to assist, the Board finds that additional 
development is necessary for a full and fair adjudication of 
the issues on appeal.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the general rules of service connection cited 
above, the Board notes that service connection for 
cardiovascular renal disease, to include hypertension, may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  For VA purposes, hypertension is 
defined as diastolic blood pressure that is predominantly 
90mm or greater, which is confirmed by readings taken two or 
more times on at least three different days.  38 C.F.R. § 
4.104, Diagnostic Code 7101.  Further, an initial compensable 
rating of 10 percent is warranted when the diastolic pressure 
is predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Id.

The Board notes that a review of the veteran's service 
medical records does not indicate any elevated blood pressure 
readings.  For example, blood pressure readings on service 
examinations conducted in June 1951, June 1955, February 
1957, August 1957, June 1961, January 1967, and June 1972 
were 140/76 (systolic/diastolic), 114/68, 128/64, 110/82, 
128/76, 118/70, and 110/78.  However, records dated in 
February 1953 note that he was treated for palpitation and 
air hunger, but his blood pressure readings were 120/80 and 
124/80 (systolic/diastolic).  More importantly, the veteran's 
heart was found to be abnormal on the January 1961 service 
examination due to A2>P2 and P2 split, systolic thrust over 
precardium, but it was not considered disabling.  His heart 
was subsequently evaluated as normal on the January 1967 and 
June 1972 examinations.

The post service-medical records on file cover a period from 
1997 to 2002.  

Chest X-rays conducted in July 1998 resulted in impressions 
of chronic pulmonary disease (COPD), pleural plagues 
consistent with asbestos exposure, and left basilar 
interstitial disease.

An August 1998 VA arranged medical examination noted, in 
part, that the veteran's past medical history included 
hypertension.  His blood pressure was noted to be 140/88.  In 
addition, his heart was found to be regular, S1/S2, and no 
murmur was heard.

Records dated in January 1999 include a diagnosis of 
hypertension, with blood pressure readings of 143/81.

A November 1999 private medical statement noted that the 
veteran's blood pressure was 154/94, and that cardiac exam 
revealed regular rate and rhythm, with no murmurs or gallops.

In February 2000, the veteran was hospitalized due to a 
transient ischemic attack.  He was admitted with complaints 
of acute onset of right-sided facial, arm, and leg numbness 
which resolved after several minutes.  In addition, he 
reported that he had similar symptoms 3 weeks earlier 
involving only the right arm and leg and which lasted for 
approximately 1 minute.  Past medical history included 
essential thrombocytopenia, hypertension, and asbestosis.  
Blood pressure was 160/91.  Cardiovascular examination 
revealed regular rate and rhythm without murmurs, rubs, or 
gallops.  Further, there were no heaves or thrills.  PMI was 
non-distended.

On a September 2000 VA arranged medical examination, the 
veteran reported that he was diagnosed in 1996 as having an 
elevated platelet count, and that he took a pill to decrease 
his platelets.  He also took iron pills, a dietary 
supplement, and blood pressure pills.  He denied heart 
disease.  On examination, his blood pressure was found to be 
160/110, standing; 150/100, sitting; and 150/86 lying.  
Examination of the heart revealed that it was regular in rate 
and rhythm.  However, there was a II/IV murmur that radiated 
into the aortic area.  Moreover, he was found to be New York 
Heart Association Scale I, with no restriction in his 
activities.

Later in September 2000, the veteran was hospitalized after 
developing severe chest discomfort.  It was noted that he had 
not had a prior known history of cardiac disease.  Blood 
pressure reading on admission was 127/70.  However, on 
auscultation he had a grade 1/2 over 6 systolic murmur along 
the left sternal border.  However, no diastolic murmur or S3 
gallop was heard.  During this hospitalization he underwent 
cardiac catheterization with coronary angiography and 
stenting of proximal left anterior descending coronary 
artery.  Discharge diagnoses were anterior non-Q wave 
myocardial infarction complicated by ventricular 
fibrillation, primary thrombocytosis, COPD, and hypertension.

The veteran was again hospitalized in November 2000 with 
complaints of chest pain.  His past medical history was noted 
as being significant for hypertension, coronary artery 
disease status-post stent replacement in one of the coronary 
arteries 3 months earlier with a history of essential 
thrombocytosis.  Final diagnoses from this hospitalization 
were non-Q myocardial infarction; hypertension; essential 
thrombocytosis; and dyspepsia.

In a January 2001 private medical statement, D. J. L., M.D. 
(Dr. L), noted that he was doing follow-up on the veteran 
after recent coronary artery bypass surgery where he received 
a left internal mammary bypass to the LAD, having had 
restenosis of his previously stented LAD.  Blood pressure was 
130/80; heart rate was 70 and regular; but he had a I/VI 
systolic murmur along the left sternal border.  Overall, Dr. 
L found that the veteran appeared stable from a purely 
cardiac standpoint.

A subsequent VA arranged medical examination conducted in 
October 2001 noted, in part, that the veteran's heart was 
regular to rate and rhythm with a 2/6 systolic ejection 
murmur.  Blood pressure was 140/85 sitting, and 140/80 both 
sitting and lying.

Thereafter, on a subsequent VA arranged medical examination 
in January 2002, the veteran's heart was found to be regular 
to rate and rhythm without any murmurs.  Blood pressure was 
168/90 sitting, standing, and lying.

The Board further notes that the veteran has asserted that he 
was treated for his hypertension within a year following his 
July 1972 retirement from active service at the Naval Medical 
Center in Portsmouth, Virginia.  However, multiple requests 
for records have been submitted to this facility, and the 
response has been essentially that no such records from this 
period are available.  

Based on the foregoing, the Board finds that the competent 
medical evidence indicates that the veteran currently has 
hypertension and heart disease.  Moreover, even though there 
were no elevated blood pressure readings during service, his 
heart was clinically evaluated as abnormal on his January 
1961 service examination.  Nevertheless, he has not been 
accorded an examination to determine the exact nature and 
etiology of his current disability, to include whether it is 
causally related to the in-service abnormal heart findings.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Inasmuch as the veteran had an abnormal heart finding on his 
January 1961 service examination and current medical evidence 
of heart disease and hypertension, the Board concludes that 
such an examination is necessary in the instant case.  As the 
resolution of the veteran's service connection claims may 
impact the resolution of his TDIU claim, the Board will defer 
making a determination on the latter issue until after this 
additional development is completed.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
hypertension and heart disease.  After 
securing any necessary release, the RO 
should request those records not already 
on file.

3.  After completing any additional 
development deemed necessary, the RO 
should schedule the veteran for an 
examination to determine the current 
nature and etiology of his heart disease 
and hypertension.  The claims folder 
should be made available to the examiner 
for review before the examination.  

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that any 
current heart disability(ies) found to be 
present, to include hypertension, is/are 
causally related to active service.  In 
making this determination, the examiner 
should note the abnormal heart findings 
on the January 1961 service examination.  
The examiner should also express an 
opinion as to whether it is as likely as 
not that the veteran's hypertension 
developed secondary to any impairment of 
the heart, or vice-versa.  A complete 
rationale for all opinions expressed 
should be provided.

If the examiner is unable to provide the 
requested opinions without resorting to 
pure speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
including the TDIU claim, in light of any 
additional evidence added to the records 
assembled for appellate review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the September 2002 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


